DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2021.
Claims 1-5 and 7-17 are allowable. The restriction requirement among inventions , as set forth in the Office action mailed on 10/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/08/2021 is withdrawn.  Claims 6 and 18-19 , directed to inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Pechacek on 12/30/2021.
The application has been amended as follows:  	Claim 1, lines 5-11 have been amended as follows (bolded for emphasis): 	around the inner race, the inner race including a plurality of channels  that extend into an outer perimeter of the inner race, the plurality of channels  configured and arranged to each house a pair of compression springs and rollers; a plurality of rollers configured and arranged to rotate within the plurality of channels  confined by an outer surface of the inner race and an inner surface of the outer race; a plurality of compression springs configured and arranged to position the rollers in one of two positions within the plurality of channels .

Claim 3, lines 3-5 have been amended as follows (bolded for emphasis):
 	paired spring is fully extended and the first roller exhibits a limited frictional coefficient on the inner and outer races; and at the second position, the first roller is in contact with the [[a]] distal end of the paired spring, and where the paired spring is at least partially compressed and the first roller exhibits an enhanced

 Claim 4, line 1 has been amended as follows (bolded for emphasis):
 	The steering-wire locking system of claim 1, wherein the plurality of channels are

Claim 7, lines 1-3 have been amended as follows (bolded for emphasis):
 	The steering-wire locking system of claim 1, wherein the plurality of channels  of the inner race include a variable outer diameter, the variable outer diameter of the channels configured and arranged to affect [[the]] frictional forces between the inner race, outer race, and

 Claim 8, lines 1-2 have been amended as follows (bolded for emphasis):
the plurality of channels  is formed by an inner diameter of the outer race, and the plurality of channels  are
 	
Claim 10, lines 1-4 have been amended as follows (bolded for emphasis):
 	The steering-wire locking system of claim 1, wherein the plurality of channels  include radially extending surfaces, the plurality of springs are coupled to the one or more radially extending 29Docket No. 13330US01/65513-002180 surfaces, the plurality of springs further configured and arranged to impose compression forces on the rollers which guide the rollers toward a convergent portion of the plurality of channels .

 Claim 12, lines 2-3 have been amended as follows (bolded for emphasis):
 	plurality of protruding fingers which extend between adjacent channels of the plurality of channels .

 Claim 13, line 1 has been amended as follows (bolded for emphasis):
 	The steering-wire locking system of claim 1, wherein the plurality of channels  include a

 Claim 14, line 1 has been amended as follows (bolded for emphasis):
 	The steering-wire locking system of claim 1, wherein the inner and outer races[[,]] and the

Claim 15, line 1 has been amended as follows (bolded for emphasis):
 	The steering-wire locking system of claim 1, wherein the inner and outer races[[,]] and the
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2016/0089126 A1 to Guo. In particular, Guo discloses a steering-wire locking system (Figs. 18A-18D) for deflecting a distal portion of a catheter shaft comprising: an outer race (273); an inner race (230) co-axial with the outer race (Figs. 18A-18D), the outer race circumferentially extending around the inner race (Figs. 18A-18D), a plurality of rollers (272) confined by an outer surface of the inner race and an inner surface of the outer race (Fig. 18A); a plurality of compression springs (266) configured and arranged to position the rollers in one of two positions (Figs. 18A-18B). However, Guo fails to teach, disclose or render obvious “the inner race including one or more channels that extend into an outer perimeter of the inner race, the one or more channels configured and arranged to each house a pair of compression springs and rollers” and “plurality of rollers configured and arranged to rotate within the race channels” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783